Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 1 of 19




                  Exhibit “A”
~    "         s                            Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 2 of 19
                                                                                                                                                                    SUitr-100
                                                                                                                                       FOR COURT USE ONLY
                                                                                                                                    (SOLO PARA USO DE LA CORTE)
                                                           (C«"f CIO&t JUDf CfI-tL)
          NOTICE TO DErENDANT:
          (A I1fS0 AL DEiVlkief!)ADO):                                                                                                       E      C,:.... D
          YUSEN TERNINALS, LLC.,.CARL LOVIO, Does 1-20
                                                                                                                                    A_1lAia,9:3LA COliiaTY

    ; 11:CltJ ARE REIiVC SUED BY nLAlrtTlFF:                                                                                                               2020
    rs (LO ES1"A DEfiriARfDANDO EL DE114AlErDA;M7"E):                                                                                        -.
    ~--~Angela Camp                                                                                                           C        n~     ~--: ~
                                                                                                                                         r., r~             ~rn
                                                                                                                                        ,                                .
                                                                                                                                   ~~t ( ~~ —~
            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read lhe informa4t011tty

               You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on fhe plaintiff. A letler or phon.e call will not protect you: Your written response must be in proper legal form if you want the ccurt lo hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courfs
           Online Self-Help Center (www.courtinfo.ca.govtselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee„ ask
           the court cterk for a fee waiver form. If you do not file your response on time, you may iose the case by default, and your wages, money, and properly
           may be taken without furtherv✓arning from the court.
              There are other legal requirements. You may want to ca!l an attorney right away. If you do not know an attorney, you rnay want to ca!I an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legaf services from a nonprofit legal services program. You can loeate
           these nonprofit groups at the California Legal Services Vdeb site (tvwwJaf:rhelpcalifornia.org), the California Courts Online Self-Help Center
           (www.courtinfo.ca.gov/sef/help), or by contacting your local court or county bar association. NOTE: The court has a statulory lien for waived fees and
           costs on any settlement or arbitration award of ;p10,000 or more in' a civil case. The couft's lien must be paid before the court will dismiss the case.
           tAVlSOI Lo han demandado. Si no responde dentro de 90 dias, la corte puede decidir en su contra sin escuchar su versidn. Lea fa informaci6n a
           continuacion.- '
               Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citacion y papeles legales para presentar una respuesfa par escrito en esta
           corte y hacer que se entregue una copia at demandante. tlna carfa o una /tamada telefonica no to protegen. Su respuesta por escrito tfene que estar
           en formato legal correcto si desea que procesen su casa en !a corte. Es posible que haya un formularto que usted pueda usar para su respuesta.
           Puede encontrar estos tormularios de la corte y mas informacidn en el Centro de Ayuda de las Cortes de California (vwrv✓.sucorte.ca.gov), en la
           biblioleca de leyes de su condado o en la corte que le quede rrias cerca. Si no puede pagar ta cuota de presentacidn, pida al secretario de la corte
           que le de un tormulario de exencion de pago de cuotas. Si no presenta sii respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
           podra quitarsu sueldo, dinero yblenes sin mas advertencia.
               Hay otros requisitos legales. Es recomendable que /lame a un a¢ogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
           remisidn a abogados. Si no puede pagar a un abogado, es positrle que cumpla con los requisitos para obtener servicios legales gratuitos de un
           programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de Ca/ifornia Legal Services,
           (:vww.lawhelpcalifornia.org), en el Centro de Ayuda de fas Cortes de California, (wv✓w.sueorte.ca.gov) o paniendose en contacto con ta corte o et
           colegio de abogados locales. AV1SO.• Por ley, ta corte tiene derecho a reclamar 1as cuotas ylos costos exentos por imponer un gravamen sobre
           cualquier recuperacion de S10,000 o mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
           Daqar et oravamen de la corie antes de eue ta corte pueda desechar el caso.
                                                                                                                         casE Nur.te~ , bt
         The name and address of the court is:                                                                                      .
         (EI nombre y direccidn de la corte es):                                                                                             G627
         Alameda Superior Court
         1225 Fallon St
         Oakland CA 94612
         The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
         (EI nombre, la direccion y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
         Cory A. Birnberg 1.05468 Birnberg &,Associates
         1083 Mission Street, Third F1oor (415) 398-1040
         San Francisco, CA 94103
         DATE:                                                                                   Clerk, by                                         "                         Deputy
                                         'MAY 2, 9 2020
         (Fecha)                                                                ~ecrerario)                                                                             (Adjunto)
         (Por proof of service of this summons, use Proof of Service of Summons (form POS-010).)
         (Para prueba de entrega de esta citacion use el formulario Proof of Service of Summons, (POS-010)).
                                                            NOTICE TO THE PERS'ON SERVED: You are served
          gst.aL!
                                                            1. ~ as an individual defendant.
                                                            2.      as the person sued under the fictitious name of   (specify):



                                                            3. X3 on behalf of (specify):I'usen Terminals LLC
                                                                 under:       CCP 416.10 (corpora fon                          ~ CCP 416.60 (minor)
                                                                              CCP 416.20 (defunct corporation)                    CCP 416.70 (conservatee)
                                                                              CCP 416.40 (association or partnership)               CCP 416.90 (authorized person)
                                                                              other (specify): corporation code 17061
                                                            4. E3 by persona( delivery on (date):
                                                                                                                                                                        Page 1 o11
         FormAdopted for 6landarory Use                                                                                                  Cotle of Civit Procedure §§ 412.20, 465
          Juaicial Counc'at of Caltlorm~a    ~f-'   •[=cc n'~i3!
                                                            e
          5Utd"100 {Rev. July 1,.2008}       ~..~1_~ ~ i._.~ t~a~ m5                                                                                       t;vnv.courtinro. ca. gov
                                            cz.i=.cam ~k            -
                                                                                                                          Camp, Angela
                                   Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 3 of 19



                                   BIRNBERG & ASSOCIATES
 i~:,
                                   Cory A. Birnberg, Esq. (SB #10546&)
            _'               2
                                   1083 Mission St., Third Flooi-                                       E N L~ °l''
                                                                                                               t.,!'..). L-.-t~1
                                   San Francisco, Califoi-nia 94103                                         FiL1rD
                             3                                                                       ALANIEDA COU NTY
                                   Telephone Nuinber: (415) 198-1040
                             4     Facsimile Nuinber: (415) 398-2001                                    ivlAY 2 9 2020
t;z,        ~

                                   Attonieys for Plaintiff                                     CL cF oH, -H : TiME ~OR COUR•r
                             5
                                   ANGELA CAMP                                                 g},
                             G
                                                                   1.
                             7
                                                  iN Tl"IE SUPERIOR COUR'I' OF TIIE STA'I'E OF CAEIFORNIA
                             8
                                                                        CtIiJNTY OF ALAMEI3A.
                             9

                             10                                   UNLInITED 3UURISI3ICTI0N

                             11

                             12    ANGELEA CAMP,                                    CaseNo.:
                                                                                                     RG2006a7 37
                            13                    Plaintifl;

                            14
                                   v.
                            15

                            16     YUSEN TERMINALS, LLC., CARL
                                   LOVIO, DOES 1 to 20, inclusive,
                            17
                                                   Defendants.
                            18

                            19

                            20                                          GENERAY, AliLEGATIONS

                            21               Plaintiff, ANGELA CAMP, (hereinafter "Plaintiff') compiain of Defendants
                            22     YSUEN TERMINALS LLC AND CARL LOVIO and DOES 1 tlu-ougli 20, inclusive, and
                            23 ~
                                   allege:
                            24
                                             1.      PIaintiff was employed by Defendant YUSEN TERMINALS, LLC
                            25
        QIRNf3E•RG S
        ASS(X:IAT ES
                                   (hereinafter '`YUSEN") over a period of 1.5 years as a teinporary clerical worker.
                            26
        1663 AllSIR3\ $1.
         'flllkt) fl ODR
        sAk I'kn~Cl$C()     '} 7
            Ch,9J)4}        L
       TL'Lli/}~3Y6+t0[h
       I'AXNIS)?96•:'~Jji

                            28
                          Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 4 of 19



                     1            2. Defendant YUSEN TERMINALS LLC, at all relevant tinies has offlices in
                    ?
                          Oakland at 1717 Middle Harbar Rd, Oakland CA and, upon inforination and belief the
                    3
                          coiporate headquai-ter of YUSEN is 701 New Dock Street, Ter•niinal Island CA 90731.
                    4
                                  3,       Defendazit CARL LOVIO (hereinafter "LOVIO") at all relevant times was
                    5
                    6     Plaintiff's supervisor in the YUSEN Oakland office.

                    7             4.       The ti-ue nanies and capacities, whether individual, corporate, associate or

                    S     otherwise, of Defendants, DOES 1 thi-ough 20, inclusive, are unknown to Plaintiff, who

                    9     tlierefore sues those defendants by fctitious nanies. Plaintiff is infoi-med and believe, and
                    10                              ~
                          thereon allege, that each ofthese defelidants are negligently or otherwise responsible in
                    ll
                          sorne manner for th_e events ~and IZappenings lierein referred to, and negligentlyo ur othenvise
                    12
                          caused inju.ries arid daniages proximately thereby to the Plaintiff as herein alleged.
                    13

                    14            4        At all times lier•ein mentioned, Defendants iiamed were the agents, seivants,

                    15    and employees of tlieir co-defendants, and each of them, and at all times, wei-e acting within

                    16    the full course and scope of that agency, sel-vice, and employment.
                    17
                                                                       EACTS
                    1S
                                  5.       Plaintiff was hired as a teniporary worker by YUSEN IN Oakland.
                    19
                          Event.ually all tempoi-ary workers became pernianent, but Plaintiff was nevei- hired as
                    20
                                                        ;
                    21    pennanent. At all relevant tiines, Plaintiff registei•ed every quarter on the union Iist for

                    22    employment. The YUSEN Oakland office had extraordinarily little turnover. Plaintiff

                    23    received excellent reviews until slie began to complain of discriniination. Plaintiff was
                    24
                          g iven more work at the be g~
                                                      mnin g
                                                           7 of hei- emploYnient, especiall Y when one temporary
                    25
 BIRNBERGS
                          worker quit. As other temporaiy workers came in, they were given more work, and even
 ASSOCIATES         26                 _
ild7 Dtlilt 3\ ST
  =BtOrWOR
san rwAN'<:t9Co
                          given tull tinie work. Carl Lovio offered 2 younger teinporaiy workers, with less seniority
     Cn, y~t4J      7 7
1hl.C Ulirf•IWU                                                              ,
    4
rnx IatA iy&Mul

                    ?g
                                                                         ~
                               Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 5 of 19
I.         7                                   E




                          1    niore consistent hours. Plaintiff was never given full time «rork. A peinianent woi-ker

                          ~    retired, and Plaiiitiff was not proinoted as a pei-nianent employee or given niore hours. At
                          3
                               all relevant tiilies, it appears preferences were giNien to Asian workers, alid you2tger
                          4
                               workers. Even though Plaintiff was eligible and inore senior tlian new temporary workers,
                          5
                          6    the newer and younger temporary workers were given preference and niot-e work. LOVIO

                          7    indicated in texts that work was given out by seniority, but repeatedly, younger, and less

                          8    senior temporaiy workers were given work. YUSEN and LOVIO favored younger Asian

                          9    female workers and younger Caucasian male workei-s o\rer the Plaintiff. LOVtO also
                          ]0
                               indicated in his texts that no liottrs could be guaratiteed, yet newer and younger temporaiy
                          I1
                               «rorkers were given guarariteed regular hours. ln addition, younger Asian 7nales were
                          12
                               preferred over the Plaintiff tVlien work was offered to Plaintiff, the only work given to tlie
                          13

                          14   Plaintiff was with 1-21iours' not-ice, after weeks aiter texting LOVIO f:or niore work.

                          15   Sonietimes, LOVIO would wait until Plaintiff was out of the state, and then offer work.
                          16   Wlien LOVIO hired new young feinale Asians tenip workers, lie guaranteed them set hours.
                          17
                               After Plaintiff reported these discriniinatory practices'. YUSEN began to fill Plaintiff's
                          18
                               personnel file with poor evaluations and not provide her with work. Plaintiff only
                          19
                               complained about the younger and new temporaiy workers getting more hours and
                          20
                          21   guaranteed hours. When Plaintiff eomplained of disctimination, slie began to z•eceive poor

                          22   personnel reviews, and virtually no «tork. Plaintiff alleges that sonie of the younger, less

                          23   senior temporaiy workers rcceived permanent assigninents.
                          24
                                      6.      PIaintiff reported these facts to the Departme7it of Fair Einplqyment and
                          25
      B1R\I3L•R08
                               Housing Administration and received a right to sue letter.
      iS$OCIATES          26
     19CI1llSllOv 17'
       lliikl) El Lh~k
     saxrw~nruco
         r.a. va 101      27                                         ,
     Ti3,~t1s>39✓<•Eua9
     f'A%0131?Y3:'D61                 ,

                          28
                                                                             3
                         Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 6 of 19



                                  7.      PJaiiitifT experienced i-eia liation because slie repoiled or i-esisted aiiy foiiii of

                         discriniiiiation or liai-assnieiii and as a i-esult was laid off, suspended, deiiioted, aiid denied

                         aiiy employment benefit or pi-ivilege.
                    4
                                  8..     YUSE-1\1 and"LOV10 eiigaged in age disci-ii-niiiation by pi-oviding more

                         hours, gluai-aiiteed hours, and periiiaiieiit position to youngei- woi-ks.
                    6

                    7
                                                     FfRST CAUSE OF ACTION
                    8                     DISCRIMINATIONMOSTILE WORK ENN71R01°dMEN'T
                                             AGE DISCRIMINATION (Against All Defendants)
                    9

                    10           9.       Plainfifl.'re-alleges aiid iiicorporates liei-ein by reference the allegatioils

                    II   coiitained in paragraphs I tlii-ougli 8 of this Coi-nplaiiit,

                    12
                                 10.      Defendaiits wei-c at all matei-ial tiines an eiiiployei- within the 1-neaniilg of
                    13

                    14   Title VII of the 1964 Civil Riglits Act, as ainciided, 42 U.S.C. 2000e, et seq., Title I of tlle

                    15   Americans witli Di.sabilities Aci of 1990, 42 U.S.C. 12111. et seq. and the Age

                    16   Discrimiiiation in Einploynicht Act of 1967, as ai-nended, 29 U.S.C. 621 et seq., and, as
                    17
                         sucli, are bari-ed froni discrimitiatiiig, retaliatliig, or liarassing peisons on the basis of age or
                    18
                         sex, as set fortli in those statutes.
                    19
                                 11.      Plaintiff was at all'material times an employee covered by Title VII of the
                    20

                    21   Civil Rights Act of 1964, as amended, 42 U.S.C. 2000c, el seq., Title I of the Ai-neiicans

                    22   with Disabilities Act of 1990,42 U.S.C. 12111 ., et seq. and ilie Age Discrimination in

                    23   Employmeiit Act of 1967, as aiiieiided, 29 U.S.C. 621 et seq., prohibiting liarassmeiit and/ol-
                    24
                         discriiii inatioii on the basis of age, race, coloi- and/or sex.
                    25
                                 12.     Defeiidants, and each of tlieiii, engaged
                                                                               zn  in a pattem and practice of
 ASSOCIATES         26
103MISSIONST.
 THIRD 110OR
 SIN FRANC14co
                         discriiniiiating aiid harassing plaintif'f, ozi the basis of acye color, i-ace and sex in violatioii of
    C'A W103        27
    1415
rAX1-15)n8-:(*j
         )391"040

                    28
                                                                           4
                              Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 7 of 19



                     1         federal civil rights laws, by engaging in a course of conduct that included but was not

                     2         limited to the follo~'ing- hiringof Younaer,
                                                                        b ~Asian males and oun er wlute males
                                                                                                          ~ and
                                                                                                              ----
                   ---3 ----------------                     ------                   --- ' --- Y~--
                              younger temporary workers, wlio were give more work, guaranteed hours, and permanent
                    4
                              positions.
                     5

                    6                  13.     The Plaintiff•repoi-ted the foregoing conduct, harassment, discrimination aiid
                    7
                              age discrimination, to YUSEN,: however YUSEN claims it inade an investigation, but such
                    8
                    ~         investigation and interviews were not re.vealed -to the Plaintiff, and YUSEN .concluded that

                    10        Plaintiff was not discriminated by her race (African-American) and closed its investigation

                     ll       on December 21, 2018.

                    12                14.    LOVIO'S superiors were aware of the treatnient. of Plaintiff and took no
                    13
                              action to protect her, and in fact engaged in a cover up of the investigation witli no result.
                    14
                              Even though Plaintiff remained eligible for work, the last time Plaintiff was called to woi•k
                    15
                              was in March 2019. As a proximate result of the race, color, age discrimination, failui•e to
                    16
                                                               ,                  •
                    17        take remedial action as ttlleged above, Plaintiff was hurt in her health, strength and activity,

                    18        sustaining injury to her nervous system and person, all of wliich have caused Plaintiff great

                    19        mental, physical and nervous pain and suffering. Plaintiff has suffered general damages in
                    20        an amount to bb proved at trial.
                    21                                                                                           ~
                    22                15.      In addition, Plaintiff has lost incoine and emoluments to which she would

                    23        have been entitled had slie been properly employed at YUSEN without discrimination.
                    24
                              Plaintiff is entitled to recovery of such damages in an amount to be proven at trial.
                    25
    BF.R S
 IURTO
                                      16.    By reason of the conduct of the defendants and each of them as alleged
 AASO[IATES         26    .
           M
        o rwoa
"'<AN
   n°rrw
      '"~    "
       rNANCrSCo    ~17
                              lierein, Plaintiff has necessarily retained attorneys to prosecute this action. Plaintiff is
   cA.9'~rN         G
TO.pr9796rM0
rAx W A79f.:40r                                                      .

                    28                                           >                    '
                                                                              5
                            Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 8 of 19



                   1         therefore entitled to reasonable attorneys' fees and litigation expenses incurred in bringing

                   2
                             ihis action.
                   3
                                                             SECONI3 CAUSE OF fiCT'ION
                   4
                                                             FOR RACI.4:L I)ISCI2IMINA7 10N
                   5
                                     17.     Plaintiff izacorpctrates paragraphs 1-16 as though fully set forth herein.
                   6
                   7                 18.     This is an action for racial dis,crinaination in enlployment brouglzt pursuant to

                   8        the Civil Rights Act of 1866, Title 42 United States Code Section 1981; for reinedies foi-

                   9
                            employmont discriniination bn aceount of~race- by defendants YUSEN and LOVIO.
                   10
                            Plaintiff alleges that defe►idants have intentionally and pulposefiilly failed to provide work
                   11
                            as set forth above, and failed to,promote, failed to provide wal-k liours to plaintiffon
                   12
                            account of lier race. By this action, plaintiff seeks all legal and equitable relief to «rhich she
                   13
                   14       Inay be eiiti_tled, including but not linlited to back pay, front pay, coiiipensatoiy and punitive

                   15       daniages, attorney's fees aiid costs, prejudgment intel•est, against defendants Yt1SEN and

                   16       LOVIO.
                   17
                            19.     Plaintiff is Afro-Arnerican.
                   18
                            20.     Plaintiff is an aduit person who resides in the Couiity of San R4ateo, State of
                   19
                            California.
                   20
                   21       21.     Plaintiff' is oi- Nvas alz emlaloyee of defendant YUSTN.
                   22
                   23       22.     Defendant YUSEN' is a CaIifornia LLC, e.g:, a corporation orgaiiized and

                   24       i.ncorporated undei- the laws of the State of California witli its pi•izicipal place of business

                   25       in Terlvinal Island. California with offices at the Port of Oakland and enbaged in the
 DIRNBPRG S
 ASSOCIATES        26
IaEI nU$<ION ST.            bLlSllless of steVedol-Ing serVlces.
 ]]IIRDIIqOR            ~
snH rxa+clsro
   CA, F114F~ -    27
7T.Lsi5)19x-IW4
rnx(e15)399S001

                   28
                                                                            6
                              Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 9 of 19
    ,                                           ,                                                 r




                     1         23. .lurisdicf•ion of t)he subject niatter of this action is establislied .in this court. by 'I'itle 42

                     ~         United States Code Section I981, and Title 28 United States Code Section_1343(4).__
     --                   -        -
                     3
                              24. Based upon the facts set fortli in paragraplis 1-16 Plaintiff was not given work hours,
                     4
                     5        promotions, guaranteed, work hours, and consistent einployinent' because of hel. race.

                     6        25. At all tirnes relevant to this action, plaintiff Nvas in all respects.qualifed for the
                     7
                              positions ancl guara.nteed work horu•s as a clerl:.
                     8

                     y        26. Despite plaintiffs qualifications f'ol- the above-mentioned position, defendant failed and

                     10       refused, and continues to fail and refilse, to provide plaintifi' with consistent work hain•s,

                     11       pronlotioiis, and elnploymen't. At all relevant tilnes. Defendants have continued to seek
                     12
                              pel'solls Wlth less seniorlty, El11d less ClualifXcat7ons, Of yO:L1I1gel' age, C1f Caucaslan and Aslan
                     13
                              Aescent for lier type of urork and liil-ed perso.n(s) o.f a different race and younger age for lier
                     14
                              Positions, wholn were no inore qualified than plaintiff and liad less seltiority.
                     15

                     16
                              27. Defendants' fa'iltn•e to provide plailitiff with guaranteed hours, «lork hours,
                     17
                              hroarlotions, and a hermanenr, position \vas intentional on acc-ount of plaintiff's race.
                     18

                     19       28. As a pl•oximate result of defendant°s discriminatory action(s) against plaintiff, as

                     20       alleged above, lilaintiff has been'liarmed in that plaintiff lias suff'el-ed tlie ioss oFthe wanes

                     21       and salary, benef ts, and additional anaounts ofinoney plairitiff would have rec.eived
                     22
                              if Plaintiff had been given consistent hours, guaraiateed hours, prornot.ion and permanent
                     23
                              position. As a result of sucli disci~iniination and consequent harni, plaintiffhas suffered such
                     24                                           ,
                              darnages in an aliiount according to proof.
                     25
 IIIRNBERQ.A
 :1SSOCIATES         76
)Gs:,Uss,ONn                  29. As a further proxiinate result of defendants' discl-iniinatory action(s) against plaintiff,
 11110.D flLroA
 5Ah fxat;c)SCo
     G1, 7,)03       27
'7L•L1415) 3454Uk1
rAxr4150Y&Mr                  as alleged above, plaintift'has been lial-ined in that plaintiff lias suffered the intangible loss
                     28
                                                                                 7
                           Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 10 of 19



                      1     Of sucli employment-i-clated opportuni ties as experience in the position fi-oiii which plaintiff

                      2          exclu-cle(i alid c-oiisisteiii iiicoiiie.. As a result ol'sucli (lisci-i-iiiiiiatl'oji aiid coiisequeiii
                      3
                            liaiiii, plaintiff lias sul'fei-ed stich (iaiiiages in aii aiiiount accoi-diiig to proof.
                      4

                      5     30. As a ftji-tliei- pi-oxiiiiate reSLilt of defeiidaiit's disel-iiiiinatoi-y actioii(s) agaiiist plaintiff

                      6     as allc(_)ed above, plaintiff lias becii liai-iiied in that plaintiffhas suffered humiliation, iiiental
                      7
                            anguisli, atid eiifotioiial and pliysical disti-ess, atid lias becii injured in iiiijid aiid body as a
                      8
                            i-esult of.such discrimination cind consequejit harin, plaintiffhas suffered sucli daiiiages in
                      9
                            Aii amount according to proof
                      10

                      11
                            31. Plaintiff i-equests back pay, froiit pay, and otlier moiietaiy relief accoi-ding to proof,- foi-
                      12
                            general damages according to proof, foi- puiiitive damages in an amouiit appropriate to
                      13
                            punish defendant.for its wroiigfiul condtict aiid set an exatiiple for others; tbr intei-est on the
                      14
                            sum of damages awarded, calculated from the date tliat discriiiiination f-irst begaii to the date
                      15

                      16   of jLidgi-nejit; for reasonable attoniey's fees pursuaiit to Title 42 United States Code, sectioii

                      17   1988; for costs of suit hereiii inc6rred; and for sucli other and fui-tlier relief as the court

                      18   deeiiis proper.
                      19
                                                            i THIRD CAUSE OF ACTION
                      20
                                                              FOR AGE DISCRWINATION
                      21

                      22   32.      Plaiiitiff incoi-porates paragraphs 1-31 as though fully set fortli hereirl.

                      23   33.      This is an action brought pursuant to the Age Discrimination in Employinent Act

                      24   (ADEA), Title 29 Uiiited Stiates.Code, sectiotis 621-634, foi- alleged discriiniiiation in
                      25
                           employiiient against plainfiff by defendant(g) in that plaintiff alleges that defendants
 B RNB E R G e-
 ASSOCLATES
  ll                  26
10JUM119SION1 51.
  1111Vj)r1'Vft            discriininatory acts of defendaftt, e.g., refused to provide Plaintiff with work, consistent
"W I-RANCISro
    Ct,5)9.10         27
Tr4'41
           391- a I
M-1111.5139tZ0

                      28
                                                                               . 8
                           Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 11 of 19



                     1      worlc, guaranteed work and favored younger, ne« er, less seniority employees for more
                     2      liour-s and consistent work bdcause of plaintiff`s age. By this action, plaintiff seeks the
                     3
                            following relief pursuant to Title 29 United States Code, section 626(b) and (c): monetary
                     4
                            relief accordin;g to proof, including back pay, front pay, liquidated dainages, prejudgnient
                    5
                            iriterest, attorney's fees and costs of suit, and injunctive relief, consisting of an order
                    6

                     7      requiring defendant to hire plaintiff for said discriminatory treatment of plaintiff in violation

                    8       of the ADEA.
                    9
                            34. Plaintiff.is an adult person and is a resident of the County of San 1vlateo, State of
                    10
                            Califoi-iiia.
                     11
                            35. Plaintiff is an iiidividual protected by the application of the ADEA, Title 29 Uniteci
                    12
                            States Code, sections 623 and 63l (a), in tliat plaintiff is a person who at all tinies lierein
                    13

                    14      relevant was at'least 40 years of age.

                    15      36. Plaintiff is or was an employee of defendant YUSEN and has been employed by
                    16      defendant YUSEN.
                    17
                            37. Defendant, YUSEN is an employer as delined by the ADEA, Title 29 United States
                    18
                            Code, section 630(b), in that defendant is engaged in an industry affecting commerce and
                    19
                            has had 20 or more eniployees for each working day in each of 20 or more calendar weeks
                    20

                    21
                            in the current or preceding calendar year.

                    22     38. Jurisdiction of the subject inatter of this action is established in this court, under tlle

                    23 I   ADEA, Titl.e 29 United States Code, se.ction 626(c)(1); wliich gives jurisdiction of any
                    24 ~
                           action under the ADEA to any court of coinpetent jurisdiction.
                    25
 NIR~F30NG S
 ASSOCIATES         26
Wrd Mll.S31UN 51,
 Y111NT F1.C/08
SA\ FRh.\CISCU      '1 7
   cr,n,lm          L
1!].(+15)3984047
WUtj•113)39&iOQ)

                    28
                                                                           9
                               Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 12 of 19



                         1         39. Paragraphs 1-16 set forth specific allegations of discrimination based on unlawful

                         ~          failure to proyiiote, failure to provide work liours, failure to provide guaraiiteed hours, and
--                             -        -     --       -      -              -      —       -      -   -   —
                         3
                                   failure to provide consistent work lioui-s to plaintiff because of lier age.
                         4
                                   40. Defendant's failure to promote, faihire to provide work hours, failure to provide
                         5                                                                  .

                                   guaranteed hours, and failure to provide consistent work hours to plaintiff because of
                         6
                         7         plaintiff's age constituted disparate treatiiient of plaintiff in violation ofthe ADEA in that

                         8         defendant's action was done with intent to discriniinate against plaintiff because of

                         9         plaintiff's age.
                         10
                                   41. In the alternative, defendant's discriminatory act of failure to promote, failure to
                         11
                                   provide «rork hours, failure to provide guaranteed hours, and failure to prov~ide consistent
                         12
                                   work lhours because of'lalaintiff's'age was based on a policy or practice of defendant havlIlg
                         13

                        14         a dispxrate itnpact. on plAintifP and o`ther persons ages 40 and above, in that it disadvantaged

                        15         persons in this age group, including plaintiff, as coinpared to persons not in this age group,
                        16         by providing work to younger and newer employees lias effect on pei-sons age 40 and
                        17
                                   above, setting foi-th statistical disparity or other details.
                        18
                                   42. As a,ll dates of Plaintiff's- employment, plaintiff NNias in all respects qualified for
                        19
                                   consistent and b aranteed hours in her employment and plaintiff liad sufficient
                        20

                        21         qualifieations for lier einployment.

                        22         43. Defendant's discriminatory, action against, plaintiff, wliieh violated the ADEA, has

                        23         caused and will continue to cause plaizitiff lost wages, salaiy, earnings, and other economic
                        24
                                   benefits of employinent.
                        25
      DIR.NpGRG &
                                   44. Defendant.'s discrim'► natory action against
                                                                             -
                                                                                    plaintiff, which violated the ADEA, was
      ASStlC1.17E$      26
     ttl83 MISSIOSST.
       r111wy,/~R
     SA!:fRnNC1SGU
                                   willful, in that and an axvard of licluidated darnages, in an amount equal to the award of
                        '1'7
        cn.s; w,        G /
     T(A.(cls)is8•IWO
     FAA44I3)]99-M1

                        28
                                                                                    10
                        Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 13 of 19



                    I    iiioiietar), damages due to plaintifffrom defeiidailt, ig appropriate in this case, pursuant to

                2
                         Title 29 United States Code, sections 216(b) and 626(b).
                3
                         45. Plaihtiff lias no adequate reniedy at law to secure relief foi- the deprivatioll of equal
                4
                         employiiieiit oppoi-tuiiity to her by defendant. If this coui-t does not enter ail ordei-
                5
                         conipelling defeiidant to provide hours eqtial to the otliei, younger ciiiployees, to the
                6

                7        position plaintiff was working in witli consistent guai-aiiteed hours, or even a peiiiieant

                8        position aiid was qualified for, plaintiff will be iiTeparably iiijui-ed, in that she was depi-ived

                9
                         'Of the iioi-i-nal pay she would liave eamed with iioi-i-nal guai-antee hours.
                l'O
                         46. Qii or about Mai-eli 2, 2020 plaititiff filed a tiiiiely cliai-ge of disci-imination agaiiist
                ll
                         defeiidant YUSEN with the Depai-tment of Fair Bousiiig and Einployment pursuant to the
                12
                         Califoi-nia Fair Employi-nent and I-IoLisiiig Act, Govei-ni-neiit Code Sections 12900-12996
                13

                14       A oopy of that cliai-ge is appejided liereto, marked Exhibit A and is incoiporated by

                15       i-eference as, tliough fully setforth. 011 Mai-ch 2, 2020, plaintiff received notice that the

                16       Depai-ti-nent of Faii- Einployinent and Housing had teri-niiiated its proceedings oii plaintiff- s
                17
                         charge and gave Plaiiitiff a i-iglit, to sue letter.
                18
                         47. Wherefore, plaintiff prays relief aggainst del'endant as follows: foi- back pay with
                19
                         prejudgment mterest, fi-om the first date on whicli defeiidant violated plaiiitiff- s riglits under
                20

                21       the ADEA, to and including the date ofjudgment in this case, for fi-oiit pay, for the period

                22       from the date of judgnient to, the date- at wliiell plaintiff actually is placed by defendant in

                23       the position that she would be in; but for the discrimination; for an amount of liquidated
                24
                        damages, equal to the award of back pay and other lost ecoiiomic beiiefits, due to the
                25
 BIRNIIERG&
                         willfulness of defendant's violatioii of plaintiff's riglits under the ADEA; foi- injuiictive
 ASSOCIATES     2   6
 7111RI)
SANIRANCISCO
                        relief, including bitt not limite'a to aii ordei- compelling defendant to place plaintiff to the
   "A 9 tw      27
I-AX44131 9=1

                28
                         Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 14 of 19
                                                                                           a



                          position slic was woi-king with consistent aiid guat-antee hours, aiid all othei- iiijunctive i-elief

                          i-equii-ed to make plaijitiff wliole for the.losses caused b), defeiidaiit's viblatioii of plaintiffs
                    3
                          i-iglits uildet- the ADEA: forebsts of suit lierein iiieurred; -foi- reasonable attorney's fees
                    4
                          pursuant to Title 29, United States Code Sections 216(b) and 626(b); and for sucli othei- and
                    5
                          fijrthei- i-elief as the coui-t deenis pi-oper.
                    6

                    7                                                 EXEMPLEARY DAMAGES

                    8     48.     Plaiiitiff incorporates pai-agi-aplis 1-47 as tliougli iijily set forth herein.
                    9
                          Plaintiff attaches Califoi-nia Judicial Counsel fonii foiexemplary damages to avoid
                    10
                          i-epelitive drafting.
                    ll

                    12    WIIEREFORE, PLAINTIFF PRAYS FOR JUDGTxIEN'f AS FOLLOWS.

                    13                                          PRAYER FOR RELIEF

                    14
                                  I        For special and economic daiiiages;
                    15
                                  2.       For general and non-c-conoinic damages;
                    16

                    17            3.       For costs Of suit including reasoiiable atioriiey's fees; and

                    18            4.       For such other and furthei- relief as the Cowl inay deem proper.

                    19            5.       Foi- punitive damages according to pi-oof
                    20
                         Dated: May 28, 2020                                         BIRNBERG & ASSOCIATES
                    21

                    22
                                                            U
                    23

                    24                                                               By:
                                                                                               Coiy Bimb erg
                    25                                                                         Attomeys for Plaintiff,
 BIRNBERG &
 AS,50CIATES        26
I11531.11SSI4NS],
  T)11R1)no0R
9ANFRAN"V.0
   CA •9410         27                                                           •
IM441 5) 396.10-w
FAX (41M 39&MI

                    28
                                                                            12
                           Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 15 of 19
                                                                                                                                       PLu-PI-001(6)
       SHORT TITLE:                                                                                         case raufA6ER:
       Camp v. Yusen


                                                         Ekerr► p[ary Darnages Attachme€lt                                   Page           13


            ATTACHMENT TO, ~'.~''~ Corrmplaint          UCross-Complaint

            EX-1. As additional damages against defendant (name):
                      YUSEN TERMINALS, LLC., CARL LOVIO, Does 1-20

                      Plaintiff alleges defendant was guilty of
                     ~ malice
                     ~} fraud
                       Xf oppression
                      as defined in Civil Code section 3294, and plaintiff should recover, in addition to actual damages, damages
                      to make an example of and to punish defendant.


            EX-2. The facts supporting p(aintiff's claim are as follovrs:
                     Def_endants and each of them intentionally and with reckless
                     disregard for plainfitffrsPlantiff's rights, color, race, age
                     and sex,discr_iminated against Plaintif.f by ha.ring younger white
                     and Asian workers, less,,in seniority, and proivding same with
                     mo.re work, guaranteed hours, and permanent positions.




           EX-3. The amount of exemplary damages sought is
                    a. M not shown, pursuant to Code of Civil Procedure section 425.10.
                     b.[3 $
                                                                                                                                                 Page 1 ot 1
  FormApproved rorOptional Use
   Judicial Council of Califomia
                                                          Exemplary Damages Attachment                                       Code of Civ71 Procedure, § 425.12
                                                                                                                                         unww.courfin/o.ca.gor
PLD-PI-001(6) [Rev. January 1. 2007]
(,L[3` y t=.sse~tfat                                                                                 Camp, Angela
ceb.com: ~~i~REil1E'
Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 16 of 19




                ~, ~ ~__    ~i~
                            7                      ~

                      6    i      . .. . III~~II
                                Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 17 of 19




                        I



                                                      COP.9PLAItvTOt=                        010CRtMtNATt©N
             ya !~                                           GCFCt:'E 'i F:F ; TA T EOi= yt~1.:FCRNlA
                 !                                 t~EPAR7Mtt~`t" 1;?F F►+~iR ETa9P~,OY1';~IEf:T AND l-1t3l1StNfi
                 i                                 011007 ttrc ealifors;ir. Fr::r Er,rl3ioyvn-r,z cietd tto;t5s ng Act
                        '                                             (G4v. Ccrde, 12900 et r-eq•)
            -~
                    ; In t`tc 'Mattcr og ti1e Ccrnr,"ssaint cet
            °                               Frpu                                                                           '~ ~.r~{~: r;'t::°


                                                                   Met•rl-p.

            7 ; V:

            8               Yu3Ql1 TertctifDc,lt, 1,4 C
                    ' ~Q~ ~'~E:~,• J ►s~i: ti:~~~4
          9:! '7errnrral irrr,rnd, CaErfcrrrnL 90731
                    ~
                            C;arl i ovir,
        •t                  1 % i f i r df.lf
                    • Oalo:vua. Galrfarrlia , ulr'iCl?
        :2
                                                       ("Et:'~7Jr~i►~::1:.
                                                                                                                                                             ~
       13 I~

       1~
        .                                          Yr~ sen TerrTY'cn a1 j LiLC :!E an employer sut-,ject ttx suit undar the
                                                                                    .r •                                                                     I
       ly ~; f..~iiifurriici ~- , tp[ Etiiwil(%'t '~~f:iii ~,'~~ ► ~.,~ . rKi .~;ti ! ~r~FA- } ti"=:r'd Ccz!v. § 12900 et seLl• j.                           i~
                ~                                                                                                                                            5
       1~y ~ 2. G'o:Tlpla~rTrerii Artget ~~ C~::tp, r:•~~~r- ri :' r: C.:,' z1; Ssxuth San francfsco State o,`                                               I
       17 'I CaPifornia.                                                                                                                                     i
                                                                                                                                                                 ~
      i ~ 113. tic:n,iiair:•r.r;t all-pew tbiat cen r:ir nbow^t fdiarch 'i, 2020. rpsp4ndc:nt took ttte
            fdtiotarirrg actVerse act+csr:s-                                                                                                                     ~

          i~ Complwinant experienCed r•QtaiivYion bLcii,se compf~3rrfarrt re7o'rtetf qr resisted                                                                 !
      20 ;` am., for's, af r:lsCrirttinatran ar'iarassmr;ni and aS a resutt was taid ogf, susi]ended.                                                            1
      ~1 f I derrtoted, d~- n!ed .-~ny ~smpir~yrneni [~enetit ar pr+vrisge, r~:t~er                                                                              ~
      ~ 'i1                                                                                                                                                          ~

   22 Aa!Jitiohat ComhJairst Details: starter.i 4eorking with Yusan termirtals as a tempurar Y                                                                       f
  23 ori cali offiGe cleric:aE voc► ricer rrt Septensber of 2017. 1 rr:ymedrafel;► -n;,t;-
                                                                                         c-ed tize                                                                   !
       ertintoye-r "zti approKin!s Fel~!10-15 er7zplQyees to v,rhit~I•r mc~st art: mainly Asiara.                                                                      i
  24 ~ Sirt~e rny atnployttient, t~ne permanent warkeF rEtrrert w-hQ ;r.as Asiari or-ee temaoras-y
      ~~* r' , j~•+ .'a. Zy~74"~r! tyut :~tc~rked ent~ a r~~!r~th iri DF>r_emh~r 2~t17, WF~:~'IN
                                                   ,              ~
  Z~ (~ On Q~-1~- 8,1 ext my rnana~Er ~~r~ Luvio, ~aur.~sian to a~.k hp:~~ to please a s~~rt
 r•                                                                          +             '




 ~'~ '                         _. _ .~ __.r-             ._                                                       ~-~.._.~.~...... -.._.... _...._. . ~ ~...~.«..
 i    r                                                        ~f.7 ~:.•i~: i-i~.~'~~'7' fi':' sL~+~.~«'~Jh~~'~


._:~ _ ~ __~._ L. ~~r:r: [ ~.r~''•; ;;, , r~: ~
                                               • -Case                                   _...
.
        i •                                                        3:20-cv-04789-SK
                                                                            ~:.     Document  1-1 'Filed 07/17/20
                                                                                                             • t• Page
                                                                                                                    :~
                                                                                                                       18 of 19
                                                                                                                                                                                                                                                               -           •.        • • ~r •
                                                                                                                                                                                                                                                                                                                    .i:
        ~ ,                                        ;i
                                                   :,                  .                                                  •                    •. '          '      •                    .               ,        • . : :;:                           F • • ••                          •~                          i •
                                                                                            •                                                                                                                            r-•                  •                                           •.                                              .
                                                    ~ '            •                                                                                                            '   •                        •    . •       .                                 . .
                                                                                ,                                                                                           ,                                             ,                               . .                            ..          . • i
                                                                                                                                       +




- Ir -                  —             w. 14
                                     —r    i' ii'f; t.~,        '. t~~i r• s7
                                                               t'-           ~i~•tfjtT;;;- ?Tt~'4 i?i` t~.(;..~~Fc
                                                                                                           1.          l:f; tt:r L}i~b-- x}Ff' f"'+tii..   •Sy !4 Sf:_,_CQi
                                                                                                                                                                 ►           ~      ~7,~TIG̀' .,-:
                                                                                                                                                                                              .'• •_ • _ " , , ~
                                                                                                                                                                                                           -         —- -
  i                                       i~ YyGU{!".~tli~ Ij~ •; ~±1 (y rTlj~Jitl~ttlE:'1! 1 !1 •~i iV (St:": L'•)ii ~iii!'t 4t!ti+IC%    f           ~ 1Ti ttCf ~3)     vff't~
                                      -
                                      ^
                                                                                 Y1r 1[1r3•.•,'r p: A iT Nr it 7 i' t1i:!-.i)i , iti iG ! src i ~~3.!! Clt;~i'1 y'[Ji') .tl•.iilf'iT?yj ~iw t'~ 11:~ '.           1
        ~               .           . ), R• c+ ti                  ;       pi~ fl'Ft szt ,                                to        v ~~~'ll n#L•f~~'~ ~1!++,,~i_F~: r~v~ai1~~2.ilfi       .sjf`'t-..)i1~- • . . # • •. .
                                      y                 ^                                                          •       .•, t'lt:i.+
                                                                                                                                                                                                                   j
                                                 ..: ti..'.~+ . '~~f'.✓il. ~1'~
                                        • '! ~' l=                            G¢;Jt~' i 1•Tr ! t iE if`    t'' 3C +~1f F. rf :.~ i~t) tt:($
                                                                                                      l1 1%`{~                              t
                                                                                                                                              ~}T Fit. .+
                                                                                                                                                        C+rl' f•t-~.1-'s i c.~ilf'•l .~+.i:7 ~~'t•~~~
        ~                            ~; ~tEakt7 i;:>9~~ ilF ittS :C?2li ~G it)f: t~te'i1 ti't~ftT ~~.r~ larnps Pt+gljL>t orz iate his; IE1di7 aiiE'., 1t►'~7i~:~. .;~ r '                                        {:
                                                                             4JFSB6 b1j rr?tFStZE•I ty. 1f?Fjt ;lA hTZ(!';dS {t.`.• *1.3rt1 f47F' S111v' to •1i11p'•7.`+tiP' V 'lS'i• =y:.,Y •                   71 '^'
        ~                            :S t:                             jUSt I'4S1%t: ir;: S+ril!( fGr                             tO GDS1jL" .,ip                  U`l'ht;r V1Cr,trk4f rxs •C4il Off.           1~
                                                               r i}t"3 \a r•:rL~~.:Ci:l
                                                                                  }                  4                                            '       f.
                                                                                                                                                         rrt.~$e[a     Ce      r
                                                                                                                                                                           fT'F}   a~ft(Ftt)l'IkS!    ~.!
                                                                                                                                                                                                     fi~          s
                                                        (S' !:.7                            t T{ GslFtldt"j ~,i ;~j~fi { i1~:t1:..`Kf Gt>Ci •~"}~
                                                                                           Sr
                                     £'
                                            :;+~d:7~i::1 i:t , vi3it'ai7 tial}i~;t ll:': 4~~i@'•;:LtiC `C:! ''ia~.ti:?C tS7 Y1t1eC.~! wi1~.' ~7cr^~ ~$fi [~E:j.~1Rg C:f (Fi't£at 2
                                                                          i'i.:si'stC:n!'; p; v~r~'~•':. .~'i•'Tt'         :~•iy_:C; t Ilr'tv`3 $s't1:exi=~fl fe'att                                             [
                                                                 ici3t!t]i                                  113y;3ri.*!i. pf{;%Cf( i'',:i.5 !t `t litlt Ca!'i nevt?r r:-trtpinNZaj                                ~
                                               '~.nt:au+_ an',• nf,rn' .vnrk                                                                                     utiti; Decem:*; 2.
                                         ii.,~.+71PS?}ic71nt'G iC] r,:11'T P..i?p!,::rtl;rtLJ 1f'sal E'ifl u VltitlrT! Qi .G'tisCr'i)?ima1iJC1
                                                                                                                                                                                                                                                                                                                T
                                      ~e )~+ S~ t~~i•"~1£: i'i?ai'~~)r1T~t ~'flii tCtC-i- lilt►C.^.. Ai:::' TT►~ Gb%1ii~~e'4':Flt fi4;]~itl iYt}' S:"t'~p S3~'d~s(j $rGT
                                                    #lit~L'`YL` ~^1T]E' i:i7 ;"J=Li] I1e3 fQ{)es,'li:r;(j llij rflOrk ~,~:rfC7tstlilElClr. J'tISt3~ tas~T1 ~~~ I.[~T~`~~                                                                                                                                        ~
                                                                                                ",t {t. ti: ':l:5y ."'t} ~'1~ ti;,£~Fl:►'. i~'r11 cl 4~!~~ft;'~ f1+ f;}@~3                                                                                                                                      {
                                     ~w                • r, ~'' t,S,f3r r,rt ►ist:';l,r,ii+ l I.~fi::•~' •Ci!I
                                                                                                          ~     ~(!1:j.rC:ial Fs?iri[i
                                                                                                                               ,       iJL`t';.9USi:
                                                                                                                                              r      ( COtYi~,?lali1Gi~ 'si~~~711t                                                                                                                              ~.
                                                    ~.]f•••~i: 'I t : ~):lTt[-:.lF:i~ :.....                                                                                                   'R.r,l~[3it7$i ~t11.s. ~
                                                                                                                      ?f~:!'• t)~: .`:t;]Fe i}Y[-.' 11t":~ ~i?`tFiT eS7~e~~^f•`,:;~ 'c~t:tii,n e                                                                                                                ?

                                     '{~            Gl''~iS,         ,Y,(
                                                                 .• ir
                                                           /f;t.h-              T.f iS{'1';            ••
                                                                                                    !)•S         •(1.i1+'~t111~.'
                                                                                                                              .i3 ~1{ :' • :~:'+i.l•: +!          :.i tE:'L c~4~:~+~.tE:
                                                                                                                                                         ~ (ri:tC `•
                                                                                                                                                      tiC'                         ,'    ~f.l                                      f   l.P        r
                                                                                                                                                                                                                                         '~ ! 1 Ub'iy+l                                                         !
                                                                                                                                                                                                                                                                                                                !
                                               ' :-': ~{1 i • ~~~!ti •;'1•llii}:!'t '; e~t!%: (`.u4t.'::~:~ "• `~:'.r,itilVE.t= f Yf;f 1`:lj~~$3T. YtlS~.`il ~k.'f!^ltFic+{5                                                                                                                                    r .
                                     i3'           i.P
                                               1{ t"SG
                                               H       3?~'i:SC)ti~i:C:'S
                                                           t               i+C:}iF1 1r~61 ;ti ; tv5 +.fi"(. r:
                                                                                                            :. .{~-'fa7ti1~[::£:}
                                                                                                                ~ r r                      ~S(3
                                                                                                                                     i1 ~lic.,         S~f ~2Kt.,
                                                                                                                                               G' if)t!~         Rl i~n                                                                                                                                         ~

                                               1~ tiYSiC:i C:1~ ..f: T:i)1f:~)'t!: ijl.                                            '                                                                                                                                                                            ~•
                                    14

                                    .S ~ ;,                                                                                                                                                                                                                        '            • :                             1.+' . •
                                        ì                                                                            .                                 .                                            .                                                             .                                            {1~                           .
                                    ~ ~ +'t                        •                •                                                                                                                                                                                             ..                                 _            •
                                                                                                                                                                                                                                                                                                •           t

                                    .~~►                                                                                                       .                                                                                                                                ..~,                         :. :
                                                                                                                                                                                                                                                                                                          . ~=~
    .                               •) .
                                           ~i                                                                                                                                                                                                             . .                   ~'. .          . "                  i ~.
        '                           tb7 1~                                                                                                                                                                                                                                              -"_         .. ~ y rl •
                                                                                                                                                                                                                                                                                                                      . '~`
     •                              i ~ ~;                                                                                                                                                                                                            •                '             ..
    :                               20 ~~                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                ;s;•,:.
                                    21 ''                                                                                                                                                                                                                                                                           ~ ° `•

    ;                               22
                                                                                                                                                                                                                                                                                                                      ~..




    ;                           .24
    ;                           .              ~                                                                                                                                                                        .      .                                       -_        ,                                        ~.:•
                                           (                                                                                                                 . .                .-..
    t                           ~~ '+,                             .        '       '                       .                              '                  •    '             ' ••~                           ..     _                     ..ty~        .~•'✓~F'               1.+'~.a
                                    ~                                                                                                                   ..                      '!• ..~                                                                                                             'F~.~                 ~i          .
                                                                                                                                                             ..    .
                            •    h {!                                                                                                                                                            - '•                       . ..       .. .       •.       •           _             ..             . .
                                                                                                                                   •                                                                             .


    {                                               ..._"r.                ,,                                                                           ~J       , ~.1 •..D.c'~Y~.~ ~r . ~~•rG~C~ ' ..
            . . . . . ~t~?
                                                                                                                      C,GTYI,{'i~.T :''Ft                                                              .~ ~   ~~
    i                    • .~~                                +-                        •         - ,t .              ,r.                                                -~e ~++--~.,r.r•-- >~ .-t+-~ ~~ :~5. ~i,~
                                                                                                                                                                                                                 x2• 'c+~                                                                                                  ~•
    1                       t{                                                                    +                                                                                                         s      q~
                                                     .. •          f       .
                                                                0      `                     l~
    {           "           ~fi •~ liii9lr.s"e~~U. is4iu~ 0.?: c.                                               . .       . ,                      '     _                                            ' . • . _ . °. .'.~.: •-~                           •{~~'.~1 ~A.                                .                     r:~
    11                                                                                                                                                             ' , .. .                  .
     F1     -
                                    '~}
                                     !![            , •     , :            :
                                                                                        .` .        •                                          . . ..
                                                                                                                                                5
                                                                                                                                                                                                     . "                    ., .j                           ~.rr T ~ ;.~                                                    ^,l
    f                                !j                                                                                                                                         -                                                                                                                   :.
                                •                                                                                             _     •.                                                                                                                                                                                    • .•
                                      .' •                         . .. • .•.               ' '         •        ..               . ..: : .                  .                      ..           .                                                ,J.•         ~w..ft.: _ t .
                    •   .                                                                                                 •                                             .                                        . •.         .. •                                                                                          •1
                                     ~
             Case 3:20-cv-04789-SK Document 1-1 Filed 07/17/20 Page 19 of 19

             Z~


         '11
                  VEPir-ICA —ION
                            I

         2 I !. Angcl.18
                         Camp, am tile Compininant In tile Wove-entittled complaint. I havf,. rsa~d
              VICf0F0[Pc)19 -011TIFlint and knov,, ~hie Contefits thereof. Tiie sar,)e is true oi niy ov vf t
           ' knm,%,Jedge. excePt. P.S to those nl@tter.-, v.,hlch are therein aileged o-11 infor'nat;0-
                                                                                                      1,
         4 belief, and as to those MatIers, I believe it to be irue.

         5 Or-, ;Vlarch '2. 2020, 1 declare under parialty of perjur~, under the laivs of the State of
           Calfil1.10rnia thal tile loregoing i-q truc- and correct,'

                                                                                                    %1
                                                                                South San ira ncisco.2
         7




     10



         2

     13

     14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27                                                      _  21193-094
                                                            Pj6_._     15 C4-
                                                                     ~0_    0,5---

    28       DaWte Filed: rt4arch 2. 2020




                                                                                                                tl
I
